Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 09/06/2021 has been entered. Claims 1, 5, 8-9, 11 and 17-19 have been amended. Claims 1-20 are still pending in this application with claims 1, 5 and 11 being independent.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub. No: 2019/0028920 A1) in view of JIN et al. (US Pub. No: 2020/0221526 A1).
	Regarding claim 1, Pan teaches a method for configuring reflective Quality of Service (QoS), applied to a Service Data Adaptation Protocol (SDAP) receiving end (see Abstract & Figures 2 & 3/UE for SDAP receiving end), the method comprising: (see para [0323] wherein the  gNB transmitting a dedicated signaling to the UE for changing the presence of SDAP header, is mentioned, also see para [0324] wherein in the dedicated signaling, a first indication being included that is used to derive the specific UL PDU & the first indication could be a sequence number of a SDAP PDU or a PDCP PDU for UL, is mentioned), the first indication information being configured to indicate a Sequence Number (SN) and the SN comprising an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end (see para [0324] wherein the first indication could be a sequence number of a SDAP PDU (that can include last SDAP packet), is mentioned & also a SN field being included in each PDCP (data) PDU to indicate the sequence number of the PDCP (data) PDU, is mentioned and also see paragraph [0376] wherein UE including SDAP header in SDAP PDUs with sequence numbers equal to or greater than the first sequence number (that includes last SDAP packet) if the dedicated signalling indicates the UE to apply presence of SDAP header from the SDAP PDU associated with the first sequence number, is mentioned); 
acquiring an SN of a PDCP packet corresponding to a received SDAP packet (see para [0324] wherein the sequence number being a COUNT value or a PDCP SN & the COUNT value being derived/acquired from a HFN and a PDCP SN, is mentioned); and comparing the acquired SN and the SN indicated by the first indication information to determine whether the SDAP packet comprises an SDAP header (see paragraph [0325] wherein the first indication being a number of N used for an Nth SDAP PDU & an Nth PDCP PDU for UL, is mentioned & UE starting to apply the change of presence of SDAP header (that includes determining whether the SDAP packet comprises an SDAP header) on the N.sup.th SDAP PDU or the N.sup.th PDCP PDU, is mentioned and also see paragraphs [0373] & [0376] wherein UE including SDAP header in SDAP PDUs with sequence numbers equal to or greater than the first sequence number if the dedicated signalling indicates the UE to apply presence of SDAP header from the SDAP PDU associated with the first sequence number, is mentioned). 
	Pan teaches the above method for configuring reflective Quality of Service (QoS) comprising the SN comprising an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to an SN of a PDCP packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end, as mentioned above, but Pan is silent in teaching the above method for configuring reflective Quality of Service (QoS) comprising the Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established Data Radio Bearer (DRB).
	However, JIN et al. teach a method for configuring reflective Quality of Service (QoS) (see Abstract  & Fig.1F) comprising a Packet Data Convergence Protocol (PDCP) packet corresponding to a SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established Data Radio Bearer (DRB) (see para [0014] wherein a terminal to re-establish a packet data convergence protocol (PDCP) in a wireless communication system, including receiving, from a base station, a message including PDCP re-establishment information for a data radio bearer (DRB), the base station configured a radio resource control (RRC) whether configuration information for a service data adaptation protocol (SDAP) layer is included in the PDCP re-establishment information, is mentioned, also see para [0150] wherein a UE 1f-01 receiving configuration information for a given DRB x from a base station 1f-02 in an RRC connected state 1f-05, is mentioned and the DRB configuration including an ‘initial/previous configuration’ for the corresponding DRB x, is mentioned & also the corresponding DRB x being a tunnel for transmitting and receiving data to and from an LTE UE, and including configuration information for a PDCP, RLC and Logical channel, is mentioned and also see para [0151] wherein the PDCP re-establishment configuration including configuration information (SDAP mode information, QoS flow ID configuration information, reflective indication configuration information) for an SDAP layer, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Pan to include the Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established DRB, disclosed by Jin et al. in order to provide an effective mechanism of efficiently providing an operation in a bearer change when a handover or sequence number change operation occurs in the dual connectivity of LTE and NR newly introduced in a next-generation mobile communication system.
	Regarding claim 2, Pan and JIN et al. together teach the method of claim 1.
	Pan further teaches the method of claim 1, wherein when the SDAP receiving end is User Equipment (UE) (see Fig.2, receiver system 250/UE and para [0323] for or Media Access Control (MAC) Control Element (CE) transmitted from the base station (see para [0323] wherein the gNB transmitting a dedicated signaling to the UE & the  dedicated signaling being a RRC signaling, a MAC control element, etc. is mentioned and also see para [0324]); and when the SDAP receiving end is a base station, the SDAP transmitting end is UE and the first indication information is contained in an RRC connection reconfiguration complete message, another RRC message or MAC CE transmitted from the UE (see para [0203] wherein RRC Connection Reconfiguration message being used between UE to eNB, is mentioned and also see paragraphs [0206] & [0324]). 
	Regarding claim 3, Pan and JIN et al. together teach the method of claim 1.
Pan further teaches the method of claim 1, further comprising: when the SDAP receiving end is the UE, before receiving the first indication information, receiving an RRC connection reconfiguration message and establishing the DRB (see para [0240] wherein the node  sending the new mapping to the UE in the command i.e. RRCConnectionReconfiguration, is mentioned and also the UE maintaining a reflective UL QoS mapping & the DRB with which it is associated exists, i.e., also during normal RRC mobility, is mentioned); and if the RRC connection reconfiguration message contains second indication information configured to indicate whether the DRB comprises an SDAP header, responsive to a determination according to the second indication information that the DRB does not comprise the SDAP header, confirming does not comprise an SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE not to include SDAP header in SDAP PDU(s) mapped to the DRB, is mentioned and also see para [0325]), and responsive to a determination according to the second indication information that the DRB comprises the SDAP header, confirming that the received SDAP PDU comprises the SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE to include SDAP header in SDAP PDU(s) mapped to the DRB, is mentioned and also see para [0325]). 
Regarding claim 4, Pan further teaches the method of claim 3, further comprising: if the RRC connection reconfiguration message does not contain the second indication information, adopting default configuration information, and responsive to a determination according to the default configuration information that the DRB does not comprise the SDAP header, confirming that the received SDAP PDU does not comprise the SDAP header and responsive to a determination according to the default configuration information that the DRB comprises the SDAP header, confirming that the received SDAP PDU comprises the SDAP header (see para [0050] wherein if an incoming UL packet matches neither an RRC configured nor a reflective "QoS Flow ID to DRB mapping", the UE mapping that packet to the default DRB (that includes default configuration information) of the PDU session, is mentioned and also see paragraphs [0317] & [0377] wherein the changing presence of SDAP header from the ). 
	Regarding claim 5, Pan teaches a method for transmitting information, applied to a Service Data Adaptation Protocol (SDAP) transmitting end (see Abstract & Figures 2 & 3/BS for SDAP transmitting end), the method comprising: determining to perform reconfiguration as to whether a pre-established Data Radio Bearer (DRB) comprises an SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB reconfiguring the UE to include or not to include SDAP header in SDAP PDU(s) mapped to the DRB, is mentioned); and transmitting first indication information to an SDAP receiving end (see para [0323] wherein the  gNB transmitting a dedicated signaling to the UE/SDAP receiving end for changing the presence of SDAP header, is mentioned, also see para [0324] wherein in the dedicated signaling, a first indication being included that is used to derive the specific UL PDU & the first indication could be a sequence number of a SDAP PDU or a PDCP PDU for UL, is mentioned), the first indication information being configured to indicate a Sequence Number (SN) and the SN comprising an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end (see para [0324] wherein the first indication could be a sequence number of a SDAP PDU (that can include last SDAP packet), is mentioned & also a SN field being included in each PDCP (data) PDU to indicate the sequence number of the PDCP (data) PDU, is mentioned and also see para [0376] wherein UE including SDAP header in SDAP PDUs with sequence numbers equal to or greater than the first sequence number (that includes last SDAP packet) if the (see paragraph [0325] wherein the first indication being a number of N used for an Nth SDAP PDU & an Nth PDCP PDU for UL, is mentioned & UE starting to apply the change of presence of SDAP header (that includes determining whether the SDAP packet comprises an SDAP header) on the N.sup.th SDAP PDU or the N.sup.th PDCP PDU, is mentioned and also see paragraph [0373]). 
	Pan teaches the above method for transmitting information comprising the SN comprising an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding a last SDAP packet transmitted from the SDAP transmitting end, but Pan is silent in teaching the above method for transmitting information comprising the Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the Data Radio Bearer (DRB).
	However, JIN et al. teach a method for transmitting information (see Abstract  & Fig.1F) comprising the Packet Data Convergence Protocol (PDCP) packet corresponding a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the Data Radio Bearer (DRB) (see para [0014] wherein a terminal to re-establish a packet data convergence protocol (PDCP) in a wireless communication system, including receiving, from a base station, a message including PDCP re-establishment information for a data radio bearer (DRB), the base station configured a radio resource control (RRC) connection, identifying whether configuration information for a service data adaptation protocol (SDAP) layer is included in the PDCP re-establishment information, is mentioned, also see para [0150] wherein a UE 1f-01 receiving configuration information for a given DRB x from a base station 1f-02 in an RRC connected state 1f-05, is mentioned and the DRB configuration including an ‘initial/previous configuration’ for the corresponding DRB x, is mentioned & also the corresponding DRB x being a tunnel for transmitting and receiving data to and from an LTE UE, and including configuration information for a PDCP, RLC and Logical channel, is mentioned and also see para [0151] wherein the PDCP re-establishment configuration including configuration information (SDAP mode information, QoS flow ID configuration information, reflective indication configuration information) for an SDAP layer, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Pan to include the Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the DRB, disclosed by Jin et al. in order to provide an effective mechanism of efficiently providing an operation in a bearer change when a handover or sequence number change operation occurs in the dual connectivity of LTE and NR newly introduced in a next-generation mobile communication system.
	Regarding claim 6, Pan and JIN et al. together teach the method of claim 5.
	Pan further teaches the method of claim 5, wherein when the SDAP transmitting end is a base station (see Fig.2, transmitter system 210/BS and para [0323] for gNB), the SDAP receiving end is User Equipment (UE) (see Fig.2, receiver system 250/UE or Media Access Control (MAC) Control Element (CE) transmitted from the base station (see para [0323] wherein the gNB transmitting a dedicated signaling to the UE & the  dedicated signaling being a RRC signaling, a MAC control element, etc. is mentioned and also see para [0324]); and when the SDAP transmitting end is UE, the SDAP receiving end is a base station and the first indication information is contained in an RRC connection reconfiguration complete message, another RRC message or MAC CE transmitted from the UE (see para [0203] wherein RRC Connection Reconfiguration message being used between UE to eNB, is mentioned and also see paragraphs [0206] & [0324]). 
Regarding claim 7, Pan and JIN et al. together teach the method of claim 5.
	Pan further teaches the method of claim 5, wherein when the SDAP transmitting end is a base station, determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header comprises: if an RRC connection reconfiguration message transmitted from the base station contains an indication of reconfiguring Downlink (DL) data of the DRB, determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB reconfiguring the UE to include or not to include SDAP header in SDAP PDU(s) mapped to the DRB, is mentioned and also see para [0240]) and when the SDAP transmitting end is UE, determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header comprises: responsive to that the 
Regarding claim 8, Pan and JIN et al. together teach the method of claim 5.
	Pan further teaches the method of claim 5, further comprising: when the SDAP transmitting end is a base station (see Fig.2, transmitter system 210/BS and para [0323] for gNB), prior to determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header, transmitting an RRC connection reconfiguration message to the UE for the UE to establish an RRC connection according to the RRC connection reconfiguration message (see para [0240] wherein the node/BS sending the new mapping to the UE in the command i.e. RRCConnectionReconfiguration, is mentioned and also the UE maintaining a reflective UL QoS mapping & the DRB with which it is associated exists, i.e., also during normal RRC mobility, is mentioned), the RRC connection reconfiguration message containing second indication information configured to indicate whether the DRB comprises the SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE to include or not to include SDAP header in SDAP PDU(s) mapped to the DRB and also see para [0325]). 
Regarding claim 9, Pan and JIN et al. together teach the method of claim 5.
	Pan further teaches the method of claim 5, further comprising: when the SDAP transmitting end is UE, prior to determining to perform reconfiguration as to whether the not adding, by an SDAP layer, the SDAP header when submitting data mapped to the DRB to a PDCP layer (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE not to include SDAP header in SDAP PDU(s) mapped to the DRB and also see para [0325]), and responsive to a determination according to the second indication information that the DRB comprises the SDAP header, adding, by the SDAP layer, the SDAP header when submitting the data mapped the DRB to the PDCP layer (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE to include SDAP header in SDAP PDU(s) mapped to the DRB and also see para [0325]). 
Regarding claim 10, Pan further teaches the method of claim 9, further comprising: responsive to that the RRC connection reconfiguration message does not contain the second indication information configured to indicate whether the DRB comprises the SDAP header, adopting default configuration information (see para the changing presence of SDAP header (which can include adding/not adding the SDAP header) from the specific SDAP PDU being applied on the default radio bearer associated with the PDU session, is mentioned). 
	Regarding claim 11, Pan teaches a reflective Quality of Service (QoS) configuration device, applied to a Service Data Adaptation Protocol (SDAP) receiving end (see Abstract & Figures 2 & 3/UE for device applied to a SDAP receiving end), the device comprising: a memory storing processor-executable instructions (see Fig.3, Memory 310 and para [0032]); and a processor (see Fig.3, Control Circuit/CPU/processor) arranged to execute the stored processor-executable instructions to perform operations (see para [0032]) of: receiving first indication information transmitted from an SDAP transmitting end (see para [0323] wherein the  first indication being included that is used to derive the specific UL PDU & the first indication could be a sequence number of a SDAP PDU or a PDCP PDU for UL, is mentioned), the first indication information being configured to indicate a Sequence Number (SN) and the SN comprising an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end (see para [0324] wherein the first indication could be a sequence number of a SDAP PDU (that can include last SDAP packet), is mentioned & also a SN field being included in each PDCP (data) PDU to indicate the sequence number of the PDCP (data) PDU, is mentioned and also see paragraph [0376] wherein UE including SDAP header in SDAP PDUs with sequence numbers equal to or greater than the first sequence number (that includes last SDAP packet) if the dedicated signalling indicates the UE to apply presence of SDAP header from the SDAP PDU associated with the first sequence number, is mentioned); 
acquiring an SN of a PDCP packet corresponding to a received SDAP packet (see para [0324] wherein the sequence number being a COUNT value or a PDCP SN & the COUNT value being derived/acquired from a HFN and a PDCP SN, is mentioned); and comparing the acquired SN and the SN indicated by the first indication information to determine whether the SDAP packet comprises an SDAP header (see paragraph [0325] wherein the first indication being a number of N used for an Nth SDAP PDU & an Nth PDCP PDU for UL, is mentioned & UE starting to apply the change of presence of SDAP header (that includes determining whether the SDAP packet comprises an SDAP header) on the N.sup.th SDAP PDU or the N.sup.th PDCP PDU, is mentioned and also see paragraphs [0373] & [0376] wherein UE including SDAP header in SDAP PDUs with sequence numbers equal to or greater than the first sequence number if the dedicated signalling indicates the UE to apply presence of SDAP header from the SDAP PDU associated with the first sequence number, is mentioned). 
	Pan teaches the above device comprising the SN comprising an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end, as mentioned above, but Pan is silent in teaching the above device comprising the Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established Data Radio Bearer (DRB).
However, JIN et al. teach a device (see Abstract  & Fig.1F/UE) comprising a Packet Data Convergence Protocol (PDCP) packet corresponding to a SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established DRB (see para [0014] wherein a terminal to re-establish a packet data convergence protocol (PDCP) in a wireless communication system, including receiving, from a base station, a message including PDCP re-establishment information for a data radio bearer (DRB), the base station configured a radio resource control (RRC) connection, identifying whether configuration information for a service data adaptation protocol (SDAP) layer is included in the PDCP re-establishment information, is mentioned, also see para [0150] wherein a UE 1f-01 receiving configuration information for a given DRB x from a base station 1f-02 in an RRC connected state 1f-05, is mentioned and the DRB configuration including an ‘initial/previous configuration’ for the corresponding DRB x, is mentioned & also the corresponding DRB x being a tunnel for transmitting and receiving data to and from an LTE UE, and including configuration information for a PDCP, RLC and Logical channel, is mentioned and also see para [0151] wherein the PDCP re-establishment configuration including configuration information (SDAP mode information, QoS flow ID configuration information, reflective indication configuration information) for an SDAP layer, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above device of Pan to include the Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established DRB, disclosed by Jin et al. in order to provide an effective mechanism of efficiently providing an operation in a bearer change when a handover or sequence number change operation occurs in the dual connectivity of LTE and NR newly introduced in a next-generation mobile communication system.
Regarding claim 12, Pan and JIN et al. together teach the device of claim 11.
Pan further teaches the device of claim 11, wherein when the SDAP receiving end is User Equipment (UE) (see Fig.2, receiver system 250/UE and para [0323] for UE), the SDAP transmitting end is a base station (see Fig.2, transmitter system 210/BS and para [0323] for gNB), and the first indication information is contained in a Radio Resource Control (RRC) connection reconfiguration message, another RRC message or Media Access Control (MAC) Control Element (CE) transmitted from the base station 
Regarding claim 13, Pan and JIN et al. together teach the device of claim 11.
Pan further teaches the device of claim 11, wherein when the SDAP receiving end is the UE, the processor is arranged to execute the stored processor-executable instructions to further perform operations of: before receiving the first indication information, receiving an RRC connection reconfiguration message and establishing the DRB (see para [0240] wherein the node  sending the new mapping to the UE in the command i.e. RRCConnectionReconfiguration, is mentioned and also the UE maintaining a reflective UL QoS mapping & the DRB with which it is associated exists, i.e., also during normal RRC mobility, is mentioned); and responsive to that the RRC connection reconfiguration message contains second indication information configured to indicate whether the DRB comprises an SDAP header, responsive to a determination according to the second indication information that the DRB does not comprise the SDAP header, confirming that a received SDAP Protocol Data Unit (PDU) does not comprise an SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE not to include SDAP header in SDAP PDU(s) mapped to the DRB, is mentioned and also see para [0325]), and responsive to a determination according to the second indication information that the DRB comprises the SDAP header, confirming that the received SDAP PDU comprises the SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE to include SDAP header in SDAP PDU(s) mapped to the DRB, is mentioned and also see para [0325]). 
	Regarding claim 14, Pan further teaches the device of claim 13, wherein the processor is arranged to execute the stored processor-executable instructions to further perform operations of: responsive to that the RRC connection reconfiguration message does not contain the second indication information, adopting default configuration information, and responsive to a determination according to the default configuration information that the DRB does not comprise the SDAP header, confirming that the received SDAP PDU does not comprise the SDAP header, and responsive to a determination according to the default configuration information that the DRB comprises the SDAP header, confirming that the received SDAP PDU comprises the SDAP header (see para [0050] wherein if an incoming UL packet matches neither an RRC configured nor a reflective "QoS Flow ID to DRB mapping", the UE mapping that packet to the default DRB (that includes default configuration information) of the PDU session, is mentioned and also see paragraphs [0317] & [0377] wherein the changing presence of SDAP header from the specific SDAP PDU being applied on the default radio bearer associated with the PDU session, is mentioned). 
Regarding claim 15, Pan and Jin et al. together teach the method of claim 5 (please see the above rejection of claim 5).
Pan further teach a device implementing the method of claim 5, applied to a Service Data Adaptation Protocol (SDAP) transmitting end (see Figures 2 & 3/BS for device implementing the method, applied to a Service Data Adaptation Protocol (SDAP) transmitting end and also see para [0032]), the device comprising: memory storing processor-executable instructions (see Fig.3, Memory and  para [0032]); and a processor (see Fig.3, Control Circuit/CPU/processor and para [0032]) arranged to execute the stored processor-executable instructions to perform operations of the method for transmitting information (please see para [0032] and also the above rejection of claim 5). 
Regarding claim 16, Pan and JIN et al. together teach the device of claim 15.
Pan further teaches the device of claim 15, wherein when the SDAP transmitting end is a base station (see Fig.2, transmitter system 210/BS and para [0323] for gNB), the SDAP receiving end is User Equipment (UE) (see Fig.2, receiver system 250/UE and para [0323] for UE), and the first indication information is contained in a Radio Resource Control (RRC) connection reconfiguration message, another RRC message or Media Access Control (MAC) Control Element (CE) transmitted from the base station (see para [0323] wherein the gNB transmitting a dedicated signaling to the UE & the  dedicated signaling being a RRC signaling, a MAC control element, etc. is mentioned and also see para [0324]); and when the SDAP transmitting end is UE, the SDAP receiving end is a base station, and the first indication information is contained in an RRC connection reconfiguration complete message, another RRC message or MAC CE 
Regarding claim 17, Pan and JIN et al. together teach the device of claim 15.
Pan further teaches the device of claim 15, wherein when the SDAP transmitting end is a base station, determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header comprises: responsive to that an RRC connection reconfiguration message transmitted from the base station contains an indication of reconfiguring Downlink (DL) data of the DRB, determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB reconfiguring the UE to include or not to include SDAP header in SDAP PDU(s) mapped to the DRB, is mentioned and also see para [0240]); and when the SDAP transmitting end is UE, determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header comprises: responsive to that the RRC connection reconfiguration message transmitted from the base station contains an indication of reconfiguring Uplink (UL) data of the DRB, determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header (see paragraphs [0206] and [0240]). 
Regarding claim 18, Pan and JIN et al. together teach the device of claim 15.
Pan further teaches the device of claim 15, wherein the processor is arranged to execute the stored processor-executable instructions to further perform an operation of: prior to determining to perform reconfiguration as to whether the pre-established DRB 
Regarding claim 19, Pan and JIN et al. together teach the device of claim 15, wherein when the SDAP transmitting end is UE, the processor is arranged to execute the stored processor-executable instructions to further perform operations of: prior to determining to perform reconfiguration as to whether the pre-established DRB comprises the SDAP header, receiving an RRC connection reconfiguration message transmitted from the base station (see para [0240] wherein the node/BS sending the new mapping to the UE in the command i.e. RRCConnectionReconfiguration, is mentioned and also the UE maintaining a reflective UL QoS mapping & the DRB with which it is associated exists, i.e., also during normal RRC mobility, is mentioned); and responsive to that the RRC connection reconfiguration message contains second indication information configured to indicate whether the DRB comprises the SDAP header, responsive to a determination according to the second indication information not adding, by an SDAP layer, the SDAP header when submitting data mapped to the DRB to a PDCP layer (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE not to include SDAP header in SDAP PDU(s) mapped to the DRB and also see para [0325]), and responsive to a determination according to the second indication information that the DRB comprises the SDAP header, adding, by the SDAP layer, the SDAP header when submitting the data mapped the DRB to the PDCP layer (see para [0323] wherein when changing the presence of SDAP header (on UL and/or DL) for a DRB is needed, the gNB may reconfigure the UE to include SDAP header in SDAP PDU(s) mapped to the DRB and also see para [0325]). 
Regarding claim 20, Pan further teaches the device of claim 19, wherein the processor is arranged to execute the stored processor-executable instructions to further perform operations of: responsive to that the RRC connection reconfiguration message does not contain the second indication information configured to indicate whether the DRB comprises the SDAP header, adopting default configuration information (see para [0050] wherein if an incoming UL packet matches neither an RRC configured nor a reflective "QoS Flow ID to DRB mapping", the UE mapping that packet to the default DRB (that includes default configuration information) of the PDU session, is mentioned) and responsive to a determination according to the default configuration information that the DRB does not comprise the SDAP header, not adding, by the SDAP layer, the SDAP header when submitting the data mapped to the DRB to the PDCP layer, and responsive to a determination according to the default configuration information that the the changing presence of SDAP header (which can include adding/not adding the SDAP header) from the specific SDAP PDU being applied on the default radio bearer associated with the PDU session, is mentioned).
Response to Arguments
5.	Applicant's arguments filed on 09/06/2021 have been fully considered but they are not persuasive. 
6.	Applicant’s amendment of independent claims 1, 5  and 11 necessitated new citations and explanations of the references as presented in the current office action.
7.	In pages 11-13 of Applicant’s Remarks, regarding amended independent claims 1, 5 and 11, Applicant mainly mentions that the cited references Pan and Jin fail to disclose or suggest "an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established Data Radio Bearer (DRB)" as recited in independent claim 1 and similarly in independent claims 5 and 11.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as follows.
	Pan clearly teaches an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end (see para [0324] wherein the first indication could be a sequence number of a SDAP PDU (that can include last SDAP packet), is mentioned & also a SN field being included in each PDCP (data) PDU to indicate the sequence number of the PDCP (data) PDU, is mentioned and also see paragraph [0376] wherein UE including SDAP header in SDAP PDUs with sequence numbers equal to or greater than the first sequence number (that includes last SDAP packet) if the dedicated signalling indicates the UE to apply presence of SDAP header from the  SDAP PDU associated with the first sequence number, is mentioned, also see Pan’s provisional 62/534,808, page 34, bullet 13).
	JIN et al. clearly teach Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established Data Radio Bearer (DRB) (see para [0014] wherein a terminal to re-establish a packet data convergence protocol (PDCP) in a wireless communication system, including receiving, from a base station, a message including PDCP re-establishment information for a data radio bearer (DRB), the base station configured a radio resource control (RRC) connection, identifying whether configuration information for a service data adaptation protocol (SDAP) layer is included in the PDCP re-establishment information, is mentioned, also see para [0150] wherein a UE 1f-01 receiving configuration information for a given DRB x (that includes last SDAP packet) from a base station 1f-02 in an RRC connected state 1f-05, is mentioned and the DRB configuration including an ‘initial/previous configuration’ for the corresponding DRB x, is mentioned & also the corresponding DRB x being a tunnel for transmitting and receiving data to and from JIN’s Foreign Application Priority 10-2017-0101945, Fig.1F and corresponding description on page 10, 3rd para) and also see para [0151] wherein the PDCP re-establishment configuration including configuration information (SDAP mode information, QoS flow ID configuration information, reflective indication configuration information) for an SDAP layer (also see JIN’s Foreign Application Priority 10-2017-0101945, Fig.1F and corresponding description on page 10, 4th para), is mentioned). 
Thus, as per broadest reasonable interpretation (BRI) of claim limitation, the cited references Pan and JIN et al. together clearly teach the above limitation i.e. "an SN of a Packet Data Convergence Protocol (PDCP) packet corresponding to a last SDAP packet transmitted from the SDAP transmitting end according to a previous configuration of the pre-established Data Radio Bearer (DRB)" and all other limitations as recited in independent claim 1 and similarly in other independent claims 5 and 11, as already mentioned above under Claim Rejections.
8.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAEK et al. (US Pub. No: 2020/0059817 A1) disclose mechanisms for converging a 5th Generation (5G) communication system for supporting higher data th Generation (4G) system with a technology for Internet of Things (IoT).
Pan et al. (US Pub. No: 2019/0029057 A1) disclose mechanisms for serving QoS flow in 5th Generation (5G) wireless communication system.
CHANG et al. (US Pub. No: 2021/0168882 A1) disclose mechanisms for determining whether a DRB-related identifier that is part of current UE configurations is included in a received RRC configuration in wireless communication system.
KE et al. (US Pub. No: 2020/0229023 A1) disclose mechanisms for operating and controlling a data flow including a Quality-of-Service (QoS) flow and/or resource information on a node in wireless communication system.
HAN et al. (US Pub. No: 2020/0008118 A1) disclose mechanisms for providing a reflective QoS flow characteristic-based communications in wireless communication system.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	12/07/2021



/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477